Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The claim to priority as a CON of 15/625,549, now USPN 10,779,363 filed on June 16, 2017, which is a CON of 13/424,337, now USPN 9,713,203 filed on March 19, 2012 is acknowledged in the instant application.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: allowance of claims 21-40 is indicated because the prior art of record does not show or fairly suggest “a magnetic field generator that generates a magnetic field whose magnetic field lines align a magnetic domain in the wafer in a direction that is parallel with an upper major surface of the wafer” incorporated with all other limitations as claimed in claim 1; “a magnetic field generator positioned above an upper major surface of the wafer, wherein the magnetic field generator is configured to generate a magnetic field whose magnetic field lines pass through the wafer and align a magnetic domain in the wafer in a direction parallel with the upper major surface of the wafer” incorporated with all other limitations as claimed in claim 29; and “a magnetic field generator positioned above an upper surface of the wafer, wherein the magnetic field generator generates a magnetic field whose magnetic field lines pass through the wafer and parallel to pinning layers of the magnetic stacks so as to create a common magnetic domain for the magnetic stacks that is parallel to the upper surface of the wafer” incorporated with all other limitations as claimed in claim 36.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Melgaard et al. (US Pat. 6,455,815) discloses a magnetic annealing oven and method.  Tsunekawa et al. (US Pat. 8,837,924) discloses a vacuum heating/cooling apparatus and manufacturing method of magnetoresistance element.   Bach et al. (US Pub. 2003/0230385) discloses an electro-magnetic configuration for uniformity enhancement in a dual chamber plasma system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG D NGUYEN whose telephone number is (571)270-7828.  The examiner can normally be reached on Mon-Fri 9AM - 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUNG D NGUYEN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/9/2021
HUNG D. NGUYEN
Primary Examiner
Art Unit 3761